

116 HR 2542 IH: Preparing Localities for an Autonomous and Connected Environment Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2542IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Blumenauer (for himself, Ms. Bonamici, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to make grants for the operation of a clearinghouse to
			 collect, conduct, and fund research on the influences of highly automated
			 vehicles on land use, urban design, transportation, real estate, and
			 municipal budgets, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preparing Localities for an Autonomous and Connected Environment Act or the PLACE Act. 2.Grants for the operation of a National Highly Automated Vehicle Clearinghouse (a)In generalPart A of subtitle VI of title 49, United States Code, is amended by adding at the end the following new chapter:
				
					307National highly automated vehicle clearinghouse
						30701.National highly automated vehicle clearinghouse
 (a)In generalThe Secretary of Transportation shall make a grant to an institution of higher education engaged in research on the secondary influences of highly automated vehicles to—
 (1)operate a national highly automated vehicle clearinghouse; (2)collect, conduct, and fund research on the secondary influences of highly automated vehicles; and
 (3)make such research available on a public website. (b)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund $2,000,000 for each fiscal year, beginning with fiscal year 2019, to carry out this Act.
 (c)Applicability of title 23Funds authorized by subsection (b) shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23 except that the funds shall remain available until expended.
 (d)DefinitionsIn this section: (1)Highly automated vehicleThe term highly automated vehicle means a motor vehicle that is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Secondary influenceThe term secondary influence means the influence on land use, urban design, transportation, real estate, municipal budgets, social equity, and the environment..
 (b)Deadline for clearinghouseThe Secretary of Transportation shall ensure that the institution of higher education who receives the grant described in section 30701(a)(1) of title 49, United States Code, as added by subsection (a), shall establish the national highly automated vehicle clearinghouse described in such section not later than 180 days after the date of the enactment of this Act.
 (c)Technical and Conforming AmendmentThe table of sections for part A of subtitle VI, of title 49, United States Code, is amended by inserting after the item relating to chapter 305 the following new item:
				
					307. National highly automated vehicle clearinghouse..
			